855 So.2d 203 (2003)
Ed A. CRAPO, as Property Appraiser of Alachua County, Florida, Von Fraser, as Tax Collector for Alachua County, Florida, and Jim Zingale, as Director of the Florida Department of Revenue, Petitioners,
v.
CITY OF GAINESVILLE, Florida, Respondent.
No. 1D03-2030.
District Court of Appeal of Florida, First District.
September 18, 2003.
Sherri L. Johnson and John C. Dent, Jr., of Dent & Associates, P.A., Sarasota, for petitioner Ed A. Crapo.
William E. Harlan, Jr., Gainesville, for petitioner Von Fraser.
Charlie Crist, Attorney General, and Nicholas Bykowsky, Assistant Attorney General, Tallahassee, for petitioner Jim Zingale.
Marion J. Radson, Elizabeth A. Waratuke, and Raymond O. Manasco, Jr., Gainesville, for respondent.
PER CURIAM.
Petitioners sought to dismiss the City of Gainesville's complaint below, asserting that it constituted a challenge to a tax assessment, but that the trial court lacked subject matter jurisdiction because the complaint had not been filed within the 60 day statute of nonclaim set forth in section 194.171(2), Florida Statutes (2001). The trial court declined to dismiss the complaint, finding that it was a challenge to the property appraiser's tax classification of the property at issue, rather than to a *204 tax assessment, and that section 194.171(2) was thus inapplicable. We conclude that the trial court erred in so holding. See Ward v. Brown, ___ So.2d ___, 28 Fla. L. Weekly D731, 2003 WL 1088219 (Fla. 1st DCA Mar.13, 2003), review granted, 848 So.2d 1157 (Fla. July 14, 2003). Accordingly, the petition for writ of prohibition is granted, the order denying the motions to dismiss is quashed, and the matter is remanded to the trial court with directions to dismiss the City's complaint.
PETITION FOR WRIT OF PROHIBITION GRANTED.
WEBSTER, DAVIS and BROWNING, JJ., concur.